COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-317-CR
 
ALFONZO GERMAINE OWENS                                                APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
367TH DISTRICT COURT OF DENTON COUNTY 
 
------------
 
MEMORANDUM OPINION
 AND JUDGMENT
------------
        Appellant Alfonzo Germaine Owens appeals from his conviction for 
assault.  The trial court’s certification states that appellant pleaded guilty 
pursuant to a plea bargain, has no right to appeal, and waived his right to 
appeal.  Accordingly, we informed appellant by letter dated August 20, 2003, 
that this court would dismiss the appeal unless he showed grounds for 
continuing it.  See Tex. R. App. P. 25.2(a)(2), 25.2(d).  Appellant did not 
respond to our letter.  Thus, we dismiss this appeal.  See Tex. R. App. P. 
25.2(a)(2), 25.2(d).
 
 
                                                          SAM J. DAY
                                                          JUSTICE
 
PANEL D:   DAY, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 2, 2003